office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b02 postn-105816-16 uilc date may to vincent j guiliano banking industry counsel large business international cc lb_i -------------3 from christopher f kane chief branch office of associate chief_counsel income_tax and accounting cc ita subject sec_162 agency_or_instrumentality and finra this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether the financial industry regulatory authority finra is a corporation or other entity serving as an agency_or_instrumentality of the government of the united_states for purposes of sec_1_162-21 of the income_tax regulations conclusion finra is a corporation serving as an agency_or_instrumentality of the government of the united_states for purposes of sec_1_162-21 when it is performing its federally- mandated duties under the securities exchange act of u s c sec_78a et seq of conducting enforcement and disciplinary proceedings relating to compliance with federal securities laws regulations and finra rules promulgated pursuant to that statutory and regulatory authority law and analysis sec_162 postn-105816-16 sec_162 of the code provides that no deduction shall be allowed under sec_162 for any fine or similar penalty paid to a government for the violation of any law sec_1_162-21 of the income_tax regulations provides that no deduction shall be allowed under sec_162 for any fine or similar penalty paid to the government of the united_states a state a territory or possession_of_the_united_states the district of columbia or the commonwealth of puerto rico the government of a foreign_country or a political_subdivision of or corporation or other entity serving as an agency_or_instrumentality of any of the above the guardian industries test the terms agency and instrumentality as used in sec_1_162-21 are not defined in the statute or the regulations also those terms are not defined in the legislative_history of sec_162 143_tc_1 in guardian industries after a thorough analysis of the meaning of the terms agency and instrumentality in various contexts the court adopted a functional test for purposes of sec_162 initially the court stated that the phrase agency_or_instrumentality does not have an unambiguous plain meaning t c pincite the court described how a gency’ and instrumentality’ are terms of considerable breadth and they are susceptible of different meanings in different contexts id accordingly the court stated that an entity can be an agency’ or instrumentality’ of government for one purpose but not another t c pincite the court in guardian industries explained that its task was to determine the appropriate test to use in deciding whether an entity should be regarded as an agency_or_instrumentality given the context in which it operates and the legislative purpose underlying sec_162 t c pincite also the court opined in a variety of contexts courts have stated that t he authority to act with the sanction of government behind it determines whether or not a governmental agency exists 176_f2d_984 9th cir whether an entity has the authority to act with the sanction of government behind it seems especially relevant in the context of sec_162 the power to impose fines and penalties is an essential attribute of sovereignty thus in determining whether an entity is an agency_or_instrumentality for purposes of sec_162 it is important to ascertain not only whether the entity has been delegated power to impose fines but also whether it has the authority of government behind it when it seeks to collect the fine or otherwise enforce its postn-105816-16 decision the real sting from imposition of a fine or penalty follows from the ability to collect it t c pincite footnote omitted the tax_court held that an entity should be regarded as an agency or instrumentality’ for purposes of sec_162 if it has been delegated the right to exercise part of the sovereign power of a government or governments if it performs an important governmental function and if it has the authority to act with the sanction of government behind it t c pincite the creation of finra finra is a non-profit delaware corporation that was formed in date when the national association of securities dealers inc nasd consolidated with the regulatory arm of the new york stock exchange 660_f3d_569 n 2d cir rev’g 606_fsupp2d_500 s d n y see also https www nyse com publicdocs nyse markets nyse rule- interpretations nyse pdf describing change effective date concerning nyse regulation finra is a registered sro under the act see u s c sec_78c a 78s b and has the authority to inter alia create and enforce rules for its members in order to provide regulatory oversight of all securities firms that do business with the public ’ securities_and_exchange_commission release no fed reg date 661_f3d_164 2d cir cert_denied 132_sct_2439 the role of sros an sro is a self-regulatory organization a report from the united_states government accountability office describes the function and purpose of sros as follows the securities industry is generally regulated by a combination of direct securities_and_exchange_commission sec regulation and industry self- regulation with sec oversight congress adopted this oversight framework to prevent excessive government involvement in market operations which could hinder competition and market innovation also congress concluded that self- regulation with federal oversight would be more efficient and less costly to taxpayers under this system privately funded nongovernmental entities commonly referred to as self-regulatory organizations sro such as national securities exchanges and associations perform much of the day-to-day oversight of the securities markets and broker-dealers under their jurisdiction sros are primarily responsible for establishing standards under which members conduct business monitoring how that business is conducted and bringing disciplinary actions against members for violating applicable federal statutes sec rules and postn-105816-16 sro rules sec oversees sros to ensure that they carry out their regulatory responsibilities securities regulation sec can further enhance its oversight program of finra p gao-15-376 date footnote omitted available at http www gao gov assets pdf see also john crawford et al memorandum concerning the securities_and_exchange_commission and the commodity futures trading commission paper prepared for the volcker alliance available at https volckeralliance org sites default files attachments background 20paper 203_m emorandum 20concerning 20the 20securities 20and 20exchange 20commiss ion 20and 20the 20commodity 20futures 20trading 20commission pdf cited by commissioner aguilar's hopefully helpful tips for new sec commissioners https www sec gov news statement helpful-tips-for-new-sec-commissioners html date kenneth durr and robert colby the institution of experience self- regulatory organizations in the securities industry securities_and_exchange_commission historical society available at http www sechistorical org museum galleries sro finra’s restated certificate of incorporation the third section of finra’s restated certificate of incorporation provides that the business or purposes to be conducted or promoted shall include the following to adopt administer and enforce rules of fair practice and rules to prevent fraudulent and manipulative acts and practices and in general to promote just and equitable principles of trade for the protection of investors to establish and to register with the securities_and_exchange_commission as a national securities association pursuant to sec_15a of the securities exchange act of as amended and thereby to provide a medium for effectuating the purposes of said section finra’s restated certificate of incorporation dated date is available at http finra complinet com en display display html rbid element_id see also http www finra org about what-we-do finra is the parent company of finra regulation inc finra has delegated certain authority to finra regulation inc see http finra complinet com en display display_main html rbid element_id however actions taken pursuant to delegated authority remain subject_to review postn-105816-16 ratification or rejection by the finra board in accordance with procedures established by that board the delegated responsibilities and functions section ii a of the delegation provides that the following responsibilities and functions have been delegated to finra regulation inc b to determine association policy including developing and adopting necessary or appropriate rule changes relating to the business and sales practices of finra members and associated persons with respect to but not limited to i public and private sale or distribution of securities including underwriting arrangements and compensation ii financial responsibility iii qualifications for finra membership and association with finra members iv clearance and settlement of securities transactions and other financial responsibility and operational matters affecting members in general and securities quoted or trade reported through a finra facility v finra member advertising practices vi administration interpretation and enforcement of finra rules vii administration and enforcement of municipal securities rulemaking board msrb rules the federal securities laws and other laws rules and regulations that the association has the authority to administer or enforce viii standards of proof for violations and sanctions imposed on finra members and associated persons in connection with disciplinary actions and ix arbitration mediation or other resolution of disputes among and between finra members associated persons and customers c to take necessary or appropriate action to assure compliance with association policy finra and msrb rules the federal securities laws and other laws rules and regulations that the association has the authority to administer or enforce through examination surveillance investigation enforcement disciplinary and other programs e to examine and investigate finra members and associated persons to determine if they have violated finra or msrb rules the federal securities laws and other laws rules and regulations that the association has the authority to administer interpret or enforce f to administer association enforcement and disciplinary programs including investigation adjudication of cases and the imposition of fines and other sanctions postn-105816-16 k to place restrictions on the business activities of finra members consistent with the public interest the protection of investors and the federal securities laws r to manage external relations on enforcement regulatory dispute resolution and other policy issues with congress the securities_and_exchange_commission commission state regulators other self-regulatory organizations business groups and the public http finra complinet com en display display_main html rbid element_id case law descriptions of finra the second circuit has described the role of finra as follows finra is a self-regulatory organization sro as a national securities association registered with the sec pursuant to the maloney act of u s c sec_78o-3 et seq see 191_f3d_198 2d cir finra is the successor to the national association of securities dealers nasd it is responsible for conducting investigations and commencing disciplinary proceedings against finra member firms and their associated member representatives relating to compliance with the federal securities laws and regulations d l cromwell invs inc v nas279_f3d_155 2d cir quoting 875_fsupp_230 s d n y internal quotation marks omitted as a practical matter all securities firms dealing with the public must be members of finra see 648_f3d_945 9th cir citing fed reg big_number big_number date u s c sec_78c a 78s b noting that finra is responsible for regulatory oversight of all securities firms that do business with the public see also note supra finra's disciplinary proceedings are governed by the finra code of procedure finra cop the finra cop has been approved by the sec as required by section of the securities exchange act of u s c sec_78s b describing the required procedure for approval of proposed sro rule changes finra has the power to initiate a disciplinary proceeding against any finra member or associated_person for violating any finra rule sec regulation or statutory provision id sec_78s h to issue a complaint finra's department of enforcement or department of market regulation must obtain authorization postn-105816-16 from the finra regulation board or finra board finra cop after a complaint is filed a hearing panel conducts a hearing and issues a decision id final decisions of the hearing panel may be appealed to the finra national adjudicatory council nac which can affirm modify or reverse the hearing panel's decision id a nac decisions may then be appealed to the sec pursuant to u s c sec_78s d and from the sec to the united_states court_of_appeals pursuant to u s c sec_78y u s c sec_78s d 78y a see also 768_f2d_875 7th cir fiero f 3d pincite footnotes omitted the d c circuit described the role of finra’s predecessor the nasd as follows the national association of securities dealers inc nasd is the only officially registered national securities association under sec_15a of the securities exchange act of exchange act or the act u s c sec_78o-3 333_f3d_239 d c cir by virtue of its statutory authority nasd wears two institutional hats it serves as a professional association promoting the interests of its members and it serves as a quasi-governmental agency with express statutory authority to adjudicate actions against members who are accused of illegal securities practices and to sanction members found to have violated the exchange act or securities_and_exchange_commission sec or the commission regulations issued pursuant thereto u s c sec_78o-3 b see 616_f2d_1363 5th cir as a registered securities association nasd has been 'delegated governmental power to enforce the legal requirements laid down in the exchange act ' citation omitted nasd v sec 431_f3d_803 d c cir see also 400_f3d_1119 9th cir sro rules approved by the sec preempt conflicting state law finra is an agency_or_instrumentality under the guardian industries test finra’s restated certificate of incorporation the delegation to finra regulation inc and the applicable federal securities laws and regulations all clearly show finra’s role as an sro conducting federally-mandated enforcement and disciplinary proceedings relating to the federal securities laws and regulations finra enforces compliance with the securities exchange act sec regulations and finra's own rules finra does so by bringing disciplinary proceedings to adjudicate violations which are subject_to review by the sec 718_f3d_904 d c cir w here finra enforces statutory or administrative rules or enforces its own rules promulgated pursuant to statutory or administrative authority it is exercising the powers granted to it postn-105816-16 under the exchange act indeed finra's powers in that regard are subject_to divestment by the sec under section g of that act fiero f 3d pincite the court in fiero held that congress did not empower finra to bring judicial actions to enforce its own fines however as the court noted the sec asserts the authority to issue an order affirming sanctions including fines imposed by finra and to bring an action in a federal district_court to enforce that order see id pincite n the sec reviews sanctions imposed by finra to determine whether they impose any burden on competition not necessary or appropriate or are excessive or oppressive saad f 3d pincite the court reviews the sec's conclusions regarding sanctions to determine whether those conclusions are arbitrary capricious or an abuse_of_discretion id siegel v sec f 3d big_number d c cir cert_denied 560_us_926 although the sec has express statutory authority to seek judicial enforcement of penalties and to seek monetary penalties for violations of the federal securities laws the sec is prohibited from bringing an action against any person for violation of or to command compliance with the rules of a sro unless it appears that such sro is unable or unwilling to take appropriate action against such person in the public interest and for the protection of investors or such action is otherwise necessary or appropriate in the public interest or for the protection of investors fiero f 3d pincite if a fine is imposed on a taxpayer for violation of the securities laws and regulations the deductibility of the fine should not depend on whether the same type of bad conduct is being punished by the sro or directly by the sec otherwise there would be inconsistent treatment of similarly situated taxpayers furthermore deductibility of the fine should not depend on whether the taxpayer pays a fine to the sro without contesting it or whether the taxpayer eventually pays the fine after exhausting all levels of review finra has been delegated the right to exercise part of the sovereign power of a government it performs an important governmental function and it has the authority to act with the sanction of government behind it moreover finra has absolute immunity with respect to actions taken in furtherance of its regulatory duties 599_fedappx_400 2d cir cert_denied 193_led_445 591_fedappx_32 2d cir cert_denied 136_sct_43 therefore under the guardian industries test finra is a corporation serving as an agency_or_instrumentality of the government of the united_states for purposes of sec_1_162-21 when it is performing its federally-mandated duties under the securities exchange act of u s c sec_78a et seq of conducting enforcement and disciplinary proceedings relating to compliance with federal securities laws regulations and finra rules promulgated pursuant to that statutory and regulatory authority we note that sec_162 would not apply to a fine paid to finra solely for a violation of a house-keeping rule that is a matter of private contract between finra in its capacity as a professional association and its members postn-105816-16 the rothner opinion does not affect our conclusion a concession made by irs counsel in rothner v commissioner tcmemo_1996_442 does not affect our conclusion in that case the sole issue to be decided was whether the taxpayer could deduct as an ordinary and necessary business_expense a dollar_figure fine paid during to the chicago mercantile exchange cme in settlement of a disciplinary proceeding brought against him by the cme the cme maintained a written set of rules and regulations specifying the rights and obligations of membership in the cme and governing trading through its facilities as a condition of membership in the cme a member had to agree to abide by its rules the taxpayer pre-arranged eurodollar futures trades with the purpose of evading the cme's limits on execution of customer orders with other members of the same brokerage association the court held that the taxpayer’s payment of the cme fine was an ordinary and necessary business_expense under sec_162 in the rothner opinion the court stated respondent also concedes that sec_162 which disallows the deduction of any fine or similar penalty paid to a government for the violation of any law’ does not apply to petitioner's payment of the cme fine accordingly no question as to the allowability of the deduction on public policy grounds is involved the reason for the service’s concession is not apparent it could have resulted from a substantive interpretation of the law applied to the facts the court specifically stated except as otherwise provided by federal_law the rights and obligations of cme members arise pursuant to contract law rather than statute government regulation or tort therefore the basis for the cme fine may have been solely under a contract theory the service’s concession could also have resulted from a decision that the evidence before the court was inadequate to support an argument under sec_162 cf ccdm we have not researched the then applicable law and the facts developed at the trial to make our own determination at this time regardless of the reason for the concession it does not establish service position ccdm furthermore it has no precedential value because it contains no analysis taxpayer arguments considered and rejected we understand that some taxpayers have argued that sros such as nasd and finra cannot be an instrumentality of the government for purposes of sec_162 because the dictionary definition of instrumentality excludes self-regulatory compare 738_f2d_179 7th cir roberta s karmel should securities industry self-regulatory organizations be considered government agencies stan j l bus fin initially the regulatory powers of the nyse were not governmental but rather a matter of private contract between the nyse and its members postn-105816-16 organizations such as nasd and finra however as explained by the court in guardian industries the phrase agency_or_instrumentality does not have an unambiguous plain meaning and those terms are susceptible of different meanings in different contexts t c pincite the court specifically rejected a dictionary definition for purposes of sec_162 t c pincite some taxpayers have cited various non-tax cases in their argument that sros cannot be an instrumentality of the government for purposes of sec_162 a number of these cases address fifth_amendment protections and reject an agency_or_instrumentality theory however the courts have not been unanimous in this view see 346_fsupp_1256 s d n y see also 509_f2d_863 2d cir moreover it is well-established that nasd had and finra has absolute immunity with respect to actions taken in furtherance of regulatory duties see eg 159_f3d_1209 9th cir cent registration depository v finra 459_fedappx_662 9th cir most importantly as stated in guardian industries an entity can be an agency’ or instrumentality’ of government for one purpose but not another t c pincite fiero and similar cases discussed above describe how finra can act as an agency_or_instrumentality of the federal government some taxpayers argue that sros cannot be an instrumentality of the government for purposes of sec_162 because the sros themselves state that they are not part of the government the taxpayers claim that those facts and any potential testimony from officers of an sro support their argument this does not undermine our conclusion because an entity can be an agency_or_instrumentality of government for one purpose but not another thus testimony of an officer of an sro is unnecessary just as it was unneeded in the guardian industries case the sec_162 issue can be resolved in a motion for summary_judgment because the material facts concerning finra will not be in dispute and the interpretation of the applicable federal securities laws and regulations is a question of law which has already been addressed by numerous courts some taxpayers argue that there is no case law squarely on point establishing the principle that fines paid to nasd or finra fall within the meaning of sec_162 and cite to rothner as explained above however rothner is inapposite although there is no case law squarely on point the guardian industries test has been established as binding precedent in the tax_court and in non-tax cases the quasi-governmental role of sros for securities law purposes is well-established as discussed above see for example the basic facts on finra’s website http www finra org about finra is not part of the government we’re an independent not-for-profit organization authorized by congress to protect america’s investors by making sure the securities industry operates fairly and honestly postn-105816-16 finally we understand that some people are interpreting certain parts of a non- docketed service advice review nsar memorandum irs nsar wl date involving finra’s predecessor the nasd as an expression of the national office’s current assessment of litigation hazards the nsar considered the application of sec_162 to a fine paid to the nasd for excessive mark-up violations with respect to an initial public stock offering and reached the same conclusion we reach in this memorandum that sec_162 applies however the nsar stated that there are considerable litigating hazards with respect to the agency or instrumentality’ theory the taxpayer arguments in the nsar are the same arguments that we have considered and rejected above as having no merit therefore we no longer think there are considerable litigating hazards also as you know the nsar has no precedential effect see sec_6110 formerly sec_6110 please coordinate any litigation on this sec_162 issue with our office please call robert basso at if you have any questions
